DETAILED ACTION
This action is in response to applicant’s amendment filed on 04 June 2021.  Claims 1-10, 13-42, and 44 are now pending in the present application and claims 11-12 and 43 are cancelled.  The non-final rejection of the office action mailed 14 September 2021 is withdrawn, which is hereby replaced with this office action that is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereinafter Takeda) (US 2018/0206232 A1) in view of Jiang et al. (hereinafter Jiang) (US 2016/0119105 A1), Takeda et al. (hereinafter Takeda-B) (US 2019/0223107 A1), and Yin et al. (US 10,165,564 B2; hereinafter Yin).
Regarding claims 1 and 32, Takeda discloses a method of wireless communication performed by a receiving device operating in a low latency mode or a high reliability mode, comprising:
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) };
determining an initial sTTI, within the uplink-downlink TDD sTTI configuration, for reception of an initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }; and
monitoring one or more sTTIs, subsequent to the initial sTTI, for reception of a repetition of the initial communication, wherein the one or more sTTIs are determined based at least in part on a pattern associated with the uplink-downlink TDD sTTI configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) },

wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]), and the system provides a Ack with flexible control in subframe #3 (see pg. 6, [0101]) };
wherein the initial sTTI and the different sTTI are uplink sTTIs { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) }.  Takeda clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration was well known in the art, as taught by Jiang.
As further alternative support in the same field of endeavor, Jiang discloses the feature(s) 

wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, and wherein the second slot number is one more than the first slot number { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI, and the system transmits redundancy versions (e.g., 330a - 330e) of data block (see pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5), where the redundancy versions are in adjacent slots }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda as further alternatively supported by Jiang to have the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration, in order to provide improved systems, methods, or apparatuses associated with fountain HARQ for reliable low latency communication, as taught by Jiang (see pg. 3, [0046]).  Takeda inexplicitly discloses having the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number. However, in the alternative, the examiner maintains that the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number was well known in the art, as taught by Takeda-B.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda and Jiang as further alternatively supported by Takeda-B to have the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number, in order to provide a method of reducing latencies and to shorten the processing unit for use for communication control by introducing new TTI (sTTI), as taught by Takeda-B (see pg. 1, [0010]).  Takeda does not explicitly discloses having the feature(s) wherein the pattern further indicates that a special uplink sTTI. with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number.  However, in the alternative, the examiner maintains that the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number was well known in the art, as taught by Yin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda, Jiang, and Takeda-B as further alternatively supported by Yin to have the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number, in order to provide systems and methods for improving communication flexibility and/or efficiency, as taught by Yin (see col. 1, lines 32-34; abstract).
Regarding claims 2, 22, 33, and 38, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern is determined based at least in part on the initial sTTI or channel quality information { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 3, 23, 34, and 39, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda 
Regarding claims 4, 24, 35, and 40, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern is determined based at least in part on a number of repetitions associated with the initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 5, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 4), in addition Takeda further discloses the method of claim 4, wherein the number of repetitions is indicated in downlink control information { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 6, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern permits satisfaction of at least one of a latency requirement or a reliability requirement { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 7 and 25, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the uplink-downlink TDD sTTI configuration includes: a threshold number of repetition opportunities, an sTTI allocation that permits a retransmission timing that satisfies a threshold, or some combination thereof { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
claims 8, 26, 36, and 41, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein a final repetition, of the initial communication, satisfies a specified timing for transmission of acknowledgement or negative acknowledgement (ACK/NACK) feedback corresponding to the final repetition { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 9 and 27, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions and no retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 10, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 9), in addition Takeda further discloses the method of claim 9, wherein the pattern includes the one or more repetitions and no retransmissions when the uplink-downlink TDD sTTI configuration does not permit a retransmission timing that satisfies at least one of a latency requirement or a reliability requirement { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 13, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions and one or more retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 14, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 13), in addition Takeda further discloses the method of claim 13, wherein the pattern includes the one or more 
Regarding claim 15, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes a retransmission followed by one or more repetitions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 16 and 29, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 15), in addition Takeda further discloses the method of claim 15, wherein a number of the one or more repetitions is determined based at least in part on channel quality information reported by the receiving device in connection with transmission of a negative acknowledgement (NACK) corresponding to the initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 17, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions followed by one or more retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 18 and 30, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 17), in addition Takeda further discloses the method of claim 17, wherein channel quality information is reported by the receiving device in connection with transmission of a negative 
Regarding claim 19, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 18), in addition Takeda further discloses the method of claim 18, wherein the one or more retransmissions are followed by one or more additional repetitions, wherein a number of the one or more additional repetitions is determined based at least in part on the channel quality information reported by the receiving device { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 20 and 31, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the receiving device is a user equipment or a base station { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 21 and 37, Takeda discloses a method of wireless communication performed by a transmitting device operating in a low latency mode or a high reliability mode, comprising:
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) };
determining an initial sTTI, within the uplink-downlink TDD sTTI configuration, for transmission of an initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }; and
transmitting a repetition of the initial communication in one or more sTTIs subsequent to the initial sTTI, wherein the one or more sTTIs are determined based at least in part on a 
wherein the one or more sTTIs are determined based at least in part on a pattern associated with the uplink-downlink TDD sTTI configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) },
wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, wherein the second slot number is one more than the first slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) },
wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) },
wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]), and the system provides a Ack with flexible control in subframe #3 (see pg. 6, [0101]) };

As further alternative support in the same field of endeavor, Jiang discloses the feature(s) 
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pp. 5-6, [0066, 0068]; Figs. 2-5) },
wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, and wherein the second slot number is one more than the first slot number { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI, and the system transmits redundancy versions (e.g., 330a - 330e) of data block (see pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5), where the redundancy versions are in adjacent slots }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda as further alternatively supported by Jiang to have the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration, in order to provide improved 
As further alternative support in the same field of endeavor, Takeda-B discloses the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 4, [0063]; pg. 5, [0068-0069, 0074, 0078]; Figs. 3A-C &6A-B), where the system provides an HARQ-ACK in slot (SF#n+3) that is 3ms later (see pp. 5-6, [0079]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda and Jiang as further alternatively supported by Takeda-B to have the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number, in order to provide a method of reducing latencies and to shorten the processing unit for use for communication control by introducing new TTI (sTTI), as taught by Takeda-B (see pg. 1, [0010]).  Takeda does not explicitly discloses having the feature(s) wherein the pattern further indicates that a special uplink sTTI. with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number.  However, in the alternative, the examiner maintains that the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number was well known in the art, as taught by Yin.
As further alternative support in the same field of endeavor, Yin discloses the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number { (see col. 25, lines 34-44; col. 26, lines 20-24; col. 13, line 27 et seq. ‘Table 5A-B’; Figs. 10B (e.g., config 5), 7-8, 12B, 1-4), where the system provides configurations for sTTI (see col. 18, lines 22-25; col. 5, lines 1-6, 45-47; col. 5, line 65 - col. 6, line 4) }.  As a note, Yin at the least further discloses the feature(s) monitoring one or more sTTIs, subsequent to the initial sTTI, for reception of a repetition of the initial communication, wherein the one or more sTTIs are determined based at least in part on a pattern associated with the uplink-downlink TDD sTTI configuration; wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see col. 25, lines 34-44; col. 26, lines 20-24; col. 13, line 27 et seq. ‘Table 5A-B’; Figs. 10B (e.g., config 5), 7-8, 12B, 1-4), where the system provides configurations for sTTI (see col. 18, lines 22-25; col. 5, lines 1-6, 45-47; col. 5, line 65 - col. 6, line 4) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda, Jiang, and Takeda-B as further alternatively supported by Yin to have the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number, in order to provide systems and methods for improving communication flexibility and/or efficiency, as taught by Yin (see col. 1, lines 32-34; abstract).
Regarding claim 28, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 27), in addition Takeda further discloses the method of claim 27, wherein: the pattern includes the one or more repetitions and no retransmissions when the uplink-downlink TDD sTTI configuration does not permit a retransmission timing that satisfies at least one of a latency requirement or a reliability requirement, the pattern includes the one or more repetitions and the one or more retransmissions when a number of opportunities for transmission of ACK/NACK feedback and corresponding retransmissions satisfies a first threshold but does not satisfy a second threshold { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 42, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 32), in addition Takeda further discloses the receiving device of claim 32, wherein the pattern includes two or more repetitions and no retransmissions { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) }.  As a note, Jiang at the least further discloses the feature(s) wherein the pattern includes two or more repetitions and no retransmissions { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI }.
Regarding claim 44, the combination of Takeda, Jiang, Takeda-B, and Yin discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the first slot number is 4, and wherein the second slot number is 5, and wherein the fourth slot number is 3 { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to .

Claims 1-10, 13-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereinafter Takeda) (US 2018/0206232 A1) in view of Jiang et al. (hereinafter Jiang) (US 2016/0119105 A1), Takeda et al. (hereinafter Takeda-B) (US 2019/0223107 A1), and Li et al. (hereinafter Li) (US 20200052836 A1).
Regarding claims 1 and 32, Takeda discloses a method of wireless communication performed by a receiving device operating in a low latency mode or a high reliability mode, comprising:
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) };
determining an initial sTTI, within the uplink-downlink TDD sTTI configuration, for reception of an initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }; and
monitoring one or more sTTIs, subsequent to the initial sTTI, for reception of a repetition of the initial communication, wherein the one or more sTTIs are determined based at least in part on a pattern associated with the uplink-downlink TDD sTTI configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) },

wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]), and the system provides a Ack with flexible control in subframe #3 (see pg. 6, [0101]) };
wherein the initial sTTI and the different sTTI are uplink sTTIs { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) }.  Takeda clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration was well known in the art, as taught by Jiang.
As further alternative support in the same field of endeavor, Jiang discloses the feature(s) 

wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, and wherein the second slot number is one more than the first slot number { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI, and the system transmits redundancy versions (e.g., 330a - 330e) of data block (see pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5), where the redundancy versions are in adjacent slots }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda as further alternatively supported by Jiang to have the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration, in order to provide improved systems, methods, or apparatuses associated with fountain HARQ for reliable low latency communication, as taught by Jiang (see pg. 3, [0046]).  Takeda inexplicitly discloses having the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number. However, in the alternative, the examiner maintains that the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number was well known in the art, as taught by Takeda-B.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda and Jiang as further alternatively supported by Takeda-B to have the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number, in order to provide a method of reducing latencies and to shorten the processing unit for use for communication control by introducing new TTI (sTTI), as taught by Takeda-B (see pg. 1, [0010]).  Takeda does not explicitly discloses having the feature(s) wherein the pattern further indicates that a special uplink sTTI. with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number.  However, in the alternative, the examiner maintains that the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number was well known in the art, as taught by Li.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda, Jiang, and Takeda-B as further alternatively supported by Li to have the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number, in order to provide systems and methods for determining and utilizing HARQ when using STTIs, as taught by Li (see pg. 2, [0016]).
Regarding claims 2, 22, 33, and 38, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern is determined based at least in part on the initial sTTI or channel quality information { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 3, 23, 34, and 39, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern is indicated in at least one of: a radio resource control (RRC) configuration message, downlink control information (DCI), or some combination thereof { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
claims 4, 24, 35, and 40, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern is determined based at least in part on a number of repetitions associated with the initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 5, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 4), in addition Takeda further discloses the method of claim 4, wherein the number of repetitions is indicated in downlink control information { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 6, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern permits satisfaction of at least one of a latency requirement or a reliability requirement { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 7 and 25, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the uplink-downlink TDD sTTI configuration includes: a threshold number of repetition opportunities, an sTTI allocation that permits a retransmission timing that satisfies a threshold, or some combination thereof { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 8, 26, 36, and 41, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein a final repetition, of the initial 
Regarding claims 9 and 27, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions and no retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 10, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 9), in addition Takeda further discloses the method of claim 9, wherein the pattern includes the one or more repetitions and no retransmissions when the uplink-downlink TDD sTTI configuration does not permit a retransmission timing that satisfies at least one of a latency requirement or a reliability requirement { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 13, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions and one or more retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claim 14, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 13), in addition Takeda further discloses the method of claim 13, wherein the pattern includes the one or more repetitions and the one or more retransmissions when a number of opportunities for transmission of acknowledgement or negative acknowledgement (ACK/NACK) feedback 
Regarding claim 15, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes a retransmission followed by one or more repetitions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 16 and 29, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 15), in addition Takeda further discloses the method of claim 15, wherein a number of the one or more repetitions is determined based at least in part on channel quality information reported by the receiving device in connection with transmission of a negative acknowledgement (NACK) corresponding to the initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 17, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the pattern includes one or more repetitions followed by one or more retransmissions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 18 and 30, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 17), in addition Takeda further discloses the method of claim 17, wherein channel quality information is reported by the receiving device in connection with transmission of a negative acknowledgement (NACK) corresponding to a final repetition of the one or more repetitions { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
claim 19, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 18), in addition Takeda further discloses the method of claim 18, wherein the one or more retransmissions are followed by one or more additional repetitions, wherein a number of the one or more additional repetitions is determined based at least in part on the channel quality information reported by the receiving device { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 20 and 31, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the receiving device is a user equipment or a base station { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }.
Regarding claims 21 and 37, Takeda discloses a method of wireless communication performed by a transmitting device operating in a low latency mode or a high reliability mode, comprising:
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) };
determining an initial sTTI, within the uplink-downlink TDD sTTI configuration, for transmission of an initial communication { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) }; and
transmitting a repetition of the initial communication in one or more sTTIs subsequent to the initial sTTI, wherein the one or more sTTIs are determined based at least in part on a pattern associated with the uplink-downlink TDD sTTI configuration { (see pg. 3, [0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18) },

wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, wherein the second slot number is one more than the first slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) },
wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) },
wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]), and the system provides a Ack with flexible control in subframe #3 (see pg. 6, [0101]) };
wherein the initial sTTI and the different sTTI are uplink sTTIs { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five 
As further alternative support in the same field of endeavor, Jiang discloses the feature(s) 
determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration { (see pp. 5-6, [0066, 0068]; Figs. 2-5) },
wherein the pattern indicates that the initial communication is in the initial sTTI with a first slot number and that the repetition of the initial communication is in a different sTTI, of the one or more sTTIs, with a second slot number, wherein the initial sTTI and the different sTTI are consecutive, and wherein the second slot number is one more than the first slot number { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI, and the system transmits redundancy versions (e.g., 330a - 330e) of data block (see pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5), where the redundancy versions are in adjacent slots }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda as further alternatively supported by Jiang to have the feature(s) determining an uplink-downlink time division duplex (TDD) shortened transmission time interval (sTTI) configuration, in order to provide improved systems, methods, or apparatuses associated with fountain HARQ for reliable low latency communication, as taught by Jiang (see pg. 3, [0046]).  Takeda inexplicitly discloses having 
As further alternative support in the same field of endeavor, Takeda-B discloses the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number { (see pg. 4, [0063]; pg. 5, [0068-0069, 0074, 0078]; Figs. 3A-C &6A-B), where the system provides an HARQ-ACK in slot (SF#n+3) that is 3ms later (see pp. 5-6, [0079]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda and Jiang as further alternatively supported by Takeda-B to have the feature(s) wherein the initial communication is acknowledged or negatively acknowledged in an sTTI with a third slot number, and wherein the third slot number is at least two more than the second slot number, in order to provide a method of reducing latencies and to shorten the processing unit for use for communication control by introducing new TTI (sTTI), as taught by Takeda-B (see pg. 1, [0010]).
  Takeda does not explicitly discloses having the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and 
As further alternative support in the same field of endeavor, Li discloses the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number { (see Fig. 13) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takeda, Jiang, Takeda-B, and Li as further alternatively supported by Li to have the feature(s) wherein the pattern further indicates that a special uplink sTTI, with a fourth slot number, precedes the initial sTTI and the different sTTI, wherein the fourth slot number is one less than the first slot number, and wherein the fourth slot number is two less than the second slot number, in order to provide systems and methods for determining and utilizing HARQ when using STTIs, as taught by Li (see pg. 2, [0016]).
Regarding claim 28, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 27), in addition Takeda further discloses the method of claim 27, wherein: the pattern includes the one or more repetitions and no retransmissions when the uplink-downlink TDD sTTI configuration does not permit a 
Regarding claim 42, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 32), in addition Takeda further discloses the receiving device of claim 32, wherein the pattern includes two or more repetitions and no retransmissions { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) }.  As a note, Jiang at the least further discloses the feature(s) wherein the pattern includes two or more repetitions and no retransmissions { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI }.
Regarding claim 44, the combination of Takeda, Jiang, Takeda-B, and Li discloses every limitation claimed, as applied above (see claim 1), in addition Takeda further discloses the method of claim 1, wherein the first slot number is 4, and wherein the second slot number is 5, and wherein the fourth slot number is 3 { (see pg. 3, [0058; 0052-0053; 0061]; pg. Figs. 2A-3B & 6A-18), where the system can have shortened TTIs in five continuous subframes to transmit information (see pg. 3, [0054, 0056]) }.  As a note, Jiang at the least further discloses the feature(s) wherein the first slot number is 4, and wherein the second slot number is 5 { (see pp. 5-6, [0066]; Figs. 2 & 11-13), where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI }.
















Response to Arguments
 	Applicant's arguments with respect to claims 1-10, 13-42, and 44 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).
 	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
16 November 2021